Exhibit 10.7

RAM HOLDINGS LTD.

AMENDED AND RESTATED 2006 EQUITY PLAN

Effective as of May 2, 2006

Amended and Restated November 11, 2008

 






 

--------------------------------------------------------------------------------



1. Purposes

     The purposes of the RAM Holdings Ltd. Amended and Restated 2006 Equity Plan
(the “Plan”) are to attract, retain and motivate key employees of the Company,
to compensate them for their contributions to the growth and profits of the
Company and to encourage them to own Common Shares.

2. Definitions

     For purposes of the Plan, the following terms shall be defined as follows:

     “Award” means an award made pursuant to the terms of the Plan to an
Eligible Individual in the form of Share Options, Share Appreciation Rights,
Share Awards, Restricted Share Units, Performance Units or Other Awards.

     “Award Agreement” means a written document approved in accordance with
Section 7 which sets forth the terms and conditions of the Award to the
Participant. An Award Agreement may be in the form of a certificate issued by
RAM or one of its Subsidiaries which is executed by an officer on behalf of RAM
or such Subsidiary but does not require the signature of the Participant.

     “Board” means the Board of Directors of the Company.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee appointed from time to time by the
Board to administer the Plan. The Committee shall consist of at least two
individuals and shall serve at the pleasure of the Board.

     “Common Share” means the common shares par value $.10 per share of RAM.

     “Company” means RAM and its Subsidiaries.

     “Eligible Individuals” means the individuals described in Section 6 who are
eligible for Awards under the Plan.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the applicable rulings and regulations thereunder.

     “Fair Market Value” means, with respect to a Common Share on a given date
(i) the average of the highest and the lowest quoted selling price of a Common
Share as reported on the composite tape for securities listed on the New York
Stock Exchange, NASDAQ, or such other national securities exchange as may be
designated by the Committee, or, in the event that the Common Share is not
listed for trading on a national securities exchange but is quoted on an
automated system, on such automated system, in any such case on the valuation
date (or, if there were no sales on the valuation date, the average of the
highest and the lowest quoted selling prices as reported on said composite tape
or automated system for the most recent day during which a sale occurred), and
(ii) if there is no public market for the Common Share on such date, the Fair
Market Value of a Common Share shall be determined in accordance with the
valuation methodology approved by the Committee, in accordance with generally
accepted valuation methodology practices. Notwithstanding the foregoing, with
respect to any “stock right” within the meaning of Section 409A of the Code,
Fair Market Value shall not be less than the “fair market value” of the shares
of Common Shares determined in accordance with the final regulations promulgated
under Section 409A of the Code.

--------------------------------------------------------------------------------



     “Incentive Share Option” means a Share Option which is an “incentive stock
option” within the meaning of Section 422 of the Code and designated by the
Committee as an Incentive Share Option in an Award Agreement.

     “Nonqualified Share Option” means a Share Option which is not an Incentive
Share Option.

     “Other Award” means any other form of award authorized under Section 13 of
the Plan.

     “Participant” means an Eligible Individual to whom an Award has been
granted under the Plan.

     “Performance Unit” means a performance unit granted to an Eligible
Individual pursuant to Section 12 hereof.

     “RAM” means RAM Holdings Ltd., a Bermuda exempted company.

     “Restricted Share Unit” means a restricted share unit granted to an
Eligible Individual pursuant to Section 11 hereof.

     “Share Appreciation Right” means a right to receive all or some portion of
the appreciation on Common Shares granted to an Eligible Individual pursuant to
Section 9 hereof.

     “Share Award” means a Common Share granted to an Eligible Individual for no
consideration other than the provision of services (the value of which must be
equal to at least the par value of such shares) or offer for sale to an Eligible
Employee at a purchase price determined by the Committee, in either case
pursuant to Section 10 hereof.

     “Share Option” means an Award to purchase Common Shares granted to an
Eligible Individual pursuant to Section 8 hereof, which Award may be either an
Incentive Share Option or a Nonqualified Share Option.

     “Subsidiary” means (i) a corporation or other entity with respect to which
RAM, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which RAM, directly or indirectly,
has an equity or similar interest and which the Committee designates as a
Subsidiary for purposes of the Plan.

     “Substitute Award” means an Award granted in connection with a corporate
transaction, such as a merger, amalgamation, combination, consolidation or
acquisition of property or shares upon assumption of, or in substitution for,
outstanding awards previously granted by a company or other entity.

3. Administration of the Plan

     (a) Power and Authority of the Committee. The Plan shall be administered by
the Committee, which shall have full power and authority subject to the express
provisions hereof, except as provided in Section 3(c):

     (i) to select Participants from the Eligible Individuals;



     (ii) to make Awards in accordance with the Plan;

     (iii) to determine the number of Common Shares subject to each Award or the
cash amount payable in connection with an Award;

- 2 -

--------------------------------------------------------------------------------



     (iv) to determine the terms and conditions of each Award, including,
without limitation, those related to vesting, forfeiture, payment and
exercisability, and the effect, if any, of a Participant’s termination of
employment with the Company, and including the authority to amend the terms and
conditions of an Award after the granting thereof (in compliance with Section
409A of the Code, if applicable) to a Participant in a manner that is not,
without the consent of the Participant, prejudicial to the rights of such
Participant in such Award;

     (v) to specify and approve the provisions of the Award Agreements delivered
to Participants in connection with their Awards;

     (vi) to construe and interpret any Award Agreement delivered under the
Plan;

     (vii)  to prescribe, amend and rescind rules and procedures relating to the
Plan;

     (viii) to vary the terms of Awards to take account of tax, securities law
andother regulatory requirements of foreign jurisdictions;

     (ix) subject to the provisions of the Plan and subject to such additional
limitations and restrictions as the Committee may impose, to delegate to one or
more officers of the Company some or all of its authority under the Plan;

     (x) to employ such legal counsel, independent auditors and consultants as
it deems desirable for the administration of the Plan and to rely upon any
opinion or computation received therefrom; and

     (xi) to make all other determinations and to formulate such procedures as
may be necessary or advisable for the administration of the Plan.

     Notwithstanding any other provision of the Plan, the Committee shall
administer the Plan, and exercise authority and discretion under the Plan, to
satisfy the requirements of Section 409A of the Code or any exemption thereto.

     (b) Plan Construction and Interpretation. The Committee shall have full
power and authority, subject to the express provisions hereof, to construe and
interpret the Plan (taking into account, without limitation, the application of
Section 409A of the Code, as the Committee deems appropriate).

     (c) Consistency with Terms of Employment or Related Agreements. The
Committee shall administer the Plan, construe the Plan and interpret the Plan
with respect to a particular Participant in a manner consistent with the terms
of any employment, management retention, change in control, severance or similar
agreement between such Participant and RAM or any of its Subsidiaries or
affiliates.

     (d) Determinations of Committee Final and Binding. All determinations by
the Committee in carrying out and administering the Plan and in construing and
interpreting the Plan shall be final, binding and conclusive for all purposes
and upon all persons interested herein.

     (e) Liability of Committee. No member of the Committee shall be liable for
any action or determination made in good faith, and the members of the Committee
shall be entitled to indemnification and reimbursement in the manner provided in
RAM’s Bye-laws as they may

- 3 -

--------------------------------------------------------------------------------



be amended from time to time. In the performance of its responsibilities with
respect to the Plan, the Committee shall be entitled to rely upon information
and advice furnished by the Company’s officers, the Company’s accountants, the
Company’s counsel and any other party the Committee deems necessary, and no
member of the Committee shall be liable for any action taken or not taken in
reliance upon any such advice.

     (f) Action by the Board. Anything in the Plan to the contrary
notwithstanding, any authority or responsibility which, under the terms of the
Plan, may be exercised by the Committee may alternatively be exercised by the
Board.

4. Effective Date and Term

     The Plan became effective on May 2, 2006 after approval by the Board and
subject to the approval of the shareholders of RAM within 12 months of the date
of approval by the Board. The Plan will expire on May 1, 2016.

5. Common Shares Subject to the Plan

     (a) General. Subject to adjustment as provided in Section 15(b) hereof, the
number of Common Shares that may be issued pursuant to Awards under the Plan
(the “Section 5 Limit”) shall not exceed, in the aggregate 2,470,000. Shares
issued under this Plan shall be authorized but unissued shares.

     (b) Rules Applicable to Determining Shares Available for Issuance. For
purposes of determining the number of Common Shares that remain available for
issuance, the following shares shall be added back to the Section 5 Limit and
again be available for Awards:

     (i) The number of shares that are subject to Share Options or other Awards
(or portions thereof) that are forfeited, are cancelled, or expire, terminate or
lapse unexercised;

     (ii) The number of shares tendered to pay the exercise price of a Share
Option or other Award; and

     (iii) The number of shares withheld from any Award to satisfy a
Participant’s tax withholding obligations to the extent permitted by applicable
law or, if applicable, to pay the exercise price of a Share Option or other
Award.

In addition, any shares underlying Substitute Awards shall not be counted
against the Section 5 Limit.

6. Eligible Individuals

     Awards may be granted by the Committee to individuals (“Eligible
Individuals”) who are: (i) members of the Board; (ii) officers or other key
employees of the Company; (iii) employees of joint ventures, partnerships or
similar business organizations in which the Company has a direct or indirect
equity interest; and (iv) individuals who provide services to any joint ventures
or business organizations in which the Company may participate in the future.
Members of the Committee will not be eligible to receive Awards under the Plan.

- 4 -

--------------------------------------------------------------------------------



7. Awards in General

     (a) Types of Award and Award Agreement. Awards under the Plan may consist
of Share Options, Share Appreciation Rights, Share Awards, Restricted Share
Units, Performance Units or Other Awards. Any Award described in Sections 8
through 13 of the Plan may be granted singly or in combination or tandem with
any other Award, as the Committee may determine.

     (b) Terms Set Forth in Award Agreement. The terms and provisions of an
Award shall be set forth in a written Award Agreement approved by the Committee
and delivered or made available to the Participant as soon as practicable
following the date of the Award. The vesting, exercisability, payment and other
restrictions applicable to an Award (which may include, without limitation,
restrictions on transferability or provision for mandatory resale to the
Company) shall be determined by the Committee and set forth in the applicable
Award Agreement. The terms and provisions of such Award Agreement shall remain
effective notwithstanding any alteration, suspension or amendment of the Plan in
whole or in part that would negatively affect the Participant’s rights under the
Award Agreement. Notwithstanding the foregoing, the Committee may (taking into
account, without limitation, the application of Section 409A of the Code, as the
Committee deems appropriate) accelerate (i) the vesting or payment of any Award,
(ii) the lapse of restrictions on any Award or (iii) the date on which any Share
Option, Share Appreciation Right or other Award first becomes exercisable.

     (c) Termination of Employment and Change in Control. The Committee shall
also have full authority (taking into account, without limitation, the
application of Section 409A of the Code, as the Committee deems appropriate) to
determine and specify in the applicable Award Agreement the effect, if any, that
a Participant’s termination of employment for any reason will have on the
vesting, exercisability, payment or lapse of restrictions applicable to an
Award. The date of a Participant’s termination of employment for any reason
shall be determined in the sole discretion of the Committee. Similarly, the
Committee shall have full authority to determine the effect, if any, of a change
in control of RAM on the vesting, exercisability, payment or lapse of
restrictions applicable to an Award, which effect may be specified in the
applicable Award Agreement or determined at a subsequent time. No determination
by the Committee may be binding on a Participant to the extent that such
determination is inconsistent with the terms of any employment, management
retention, change in control, severance or similar agreement between that
Participant and RAM or any of its Subsidiaries or affiliates and adversely
affects the rights of the Participant under the applicable Award Agreement
without the written consent of that Participant.

     (d) Dividends and Dividend Equivalents. The Committee may provide
Participants with the right to receive dividends or payments equivalent to
dividends or interest with respect to any outstanding Awards, which payments can
either be paid currently or deemed to have been reinvested in Common Shares (in
compliance with Section 409A of the Code, if applicable), and can be made in
Common Shares, cash or a combination thereof, as the Committee shall determine.

8. Share Options

     (a) Terms of Share Options Generally. A Share Option shall entitle the
Participant to whom the Share Option was granted to purchase a specified number
of Common Shares during a specified period at a price that is determined in
accordance with Section 8(b) below. Share Options may be either Nonqualified
Share Options or Incentive Share Options. The Committee will fix the vesting and
exercisability conditions (taking into account, without limitation, the
application of Section 409A of the Code, as the Committee deems appropriate)
applicable to a

- 5 -

--------------------------------------------------------------------------------



Share Option, provided that no Share Option shall vest sooner than one year from
the date of grant (subject to early vesting, if so provided by the Committee or
in any employment, management retention, change in control, severance or similar
agreement between the Participant and RAM or any of its Subsidiaries or
affiliates, upon death, disability, termination of employment or a change in
control of the Company).

     (b) Exercise Price. The exercise price per Common Share purchasable under a
Share Option shall be fixed by the Committee at the time of grant or,
alternatively, shall be determined by a method specified by the Committee at the
time of grant; provided, however, that the exercise price per share shall be no
less than 100% of the Fair Market Value per share on the date of grant; and
provided further, that, except as provided in Section 15(b) below, the exercise
price per Common Share applicable to a Share Option may not be adjusted or
amended, including by means of amendment, cancellation or the replacement of
such Share Option with a subsequently awarded Share Option.

     (c) Option Term. The term of each Share Option shall be fixed by the
Committee and shall not exceed seven years from the date of grant.

     (d) Method of Exercise. Subject to the provisions of the applicable Award
Agreement, the exercise price of a Share Option may be paid in cash or
previously owned shares or a combination thereof. Common Shares issued pursuant
to the exercise of a Share Option shall, subject to the terms hereof, be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including cash, share repurchase, option cancellation,
Participant services or other consideration, as the Committee shall determine.
In accordance with the rules and procedures established by the Committee for
this purpose, the Share Option may also be exercised through a “cashless
exercise” procedure approved by the Committee involving a broker or dealer
approved by the Committee, that affords Participants the opportunity to sell
immediately some or all of the shares underlying the exercised portion of the
Share Option in order to generate sufficient cash to pay the Share Option
exercise price and/or to satisfy withholding tax obligations related to the
Share Option.

9. Share Appreciation Rights

     (a) General. A Share Appreciation Right shall entitle a Participant to
receive, upon satisfaction of the conditions to the payment specified in the
applicable Award Agreement, an amount equal to the excess, if any, of the Fair
Market Value on the exercise date of the number of Common Shares for which the
Share Appreciation Right is exercised, over the exercise price for such Share
Appreciation Right specified in the applicable Award Agreement. The exercise
price per Common Share covered by a Share Appreciation Right shall be fixed by
the Committee at the time of grant or, alternatively, shall be determined by a
method specified by the Committee at the time of grant; provided, however, that,
except as provided in Section 9(b) below, the exercise price per share shall be
no less than 100% of the Fair Market Value per share on the date of grant (or if
the exercise price is not fixed on the date of grant, then on such date as the
exercise price is fixed); and provided further, that, except as provided in
Section 15(b) below, the exercise price per Common Share subject to a Share
Appreciation Right may not be adjusted or amended, including by means of
amendment, cancellation or the replacement of such Share Appreciation Right with
a subsequently awarded Share Appreciation Right. At the sole discretion of the
Committee, payments to a Participant upon exercise of a Share Appreciation Right
may be made in cash, in Common Shares having an aggregate Fair Market Value as
of the date of exercise equal to such amount, or in a combination of cash and
shares having an aggregate value as of the date of exercise equal to such
amount.

- 6 -

--------------------------------------------------------------------------------



     (b) Share Appreciation Rights in Tandem with Share Options. A Share
Appreciation Right may be granted alone or in addition to other Awards, or in
tandem with a Share Option. A Share Appreciation Right granted in tandem with a
Share Option may be granted either at the same time as such Share Option or
subsequent thereto. If granted in tandem with a Share Option, a Share
Appreciation Right shall cover the same number of Common Shares as covered by
the Share Option (or such lesser number of shares as the Committee may
determine) and shall be exercisable only at such time or times and to the extent
the related Share Option shall be exercisable, and shall have the same term and
exercise price as the related Share Option (which, in the case of a Share
Appreciation Right granted after the grant of the related Share Option, may be
less than the Fair Market Value per share on the date of grant of the tandem
Share Appreciation Right). Upon exercise of a Share Appreciation Right granted
in tandem with a Share Option, the related Share Option shall be canceled
automatically to the extent of the number of shares covered by such exercise;
conversely, if the related Share Option is exercised as to some or all of the
shares covered by the tandem grant, the tandem Share Appreciation Right shall be
canceled automatically to the extent of the number of shares covered by the
Share Option exercise.

10.  Share Awards

     (a) General. A Share Award shall consist of one or more Common Shares
granted to a Participant for no consideration other than the provision of
services (the value of which must be equal to at least the par value of such
shares). Share Awards shall be subject to such restrictions (if any) on transfer
or other incidents of ownership for such periods of time, and shall be subject
to such conditions of vesting, as the Committee may determine and as shall be
set forth in the applicable Award Agreement.

     (b Distributions. Any Common Shares or other securities of the Company
received by a Participant to whom a Share Award has been granted as a result of
a share distribution to holders of Common Shares or as a share dividend on
Common Shares shall be subject to the same terms, conditions and restrictions as
such Share Award.

11.      Restricted Share Units

     An Award of Restricted Share Units shall consist of a grant of units, each
of which represents the right of the Participant to receive one Common Share,
subject to the terms and conditions established by the Committee (taking into
account, without limitation, the application of Section 409A of the Code, as the
Committee deems appropriate) in connection with the Award and set forth in the
applicable Award Agreement. Upon satisfaction of the conditions to vesting and
payment specified in the applicable Award Agreement, Restricted Share Units will
be payable in Common Shares or, if the Committee so determines, in cash, equal
to the Fair Market Value of the shares subject to such Restricted Share Units.
Restricted Share Units that are granted to an Eligible Individual in respect of
corporate performance shall vest no sooner than one year from the date of grant,
and Restricted Share Units that are granted in connection with hiring or
retention arrangements between the Company and a Participant shall vest no
sooner than three years from the date of grant (subject, in either case, to
early vesting, if so provided by the Committee or in any employment, management
retention, change in control, severance or similar agreement between the
Participant and RAM or any of its Subsidiaries or affiliates, upon death,
disability, termination of employment or a change in control of the Company).

 

- 7 -

--------------------------------------------------------------------------------



12.  Performance Units

     Performance units may be granted as fixed or variable share- or
dollar-denominated units subject to such conditions of vesting and time of
payment as the Committee may determine and as shall be set forth in the
applicable Award Agreement relating to such Performance Units. Performance Units
may be paid in Common Shares, cash or a combination of Common Shares and cash,
as the Committee may determine.

13. Other Awards

     The Committee shall have the authority to specify the terms and provisions
of other forms of equity-based or equity-related Awards not described above
which the Committee determines to be consistent with the purpose of the Plan and
the interests of the Company, which Awards may provide for cash payments based
in whole or in part on the value or future value of Common Shares, for the
acquisition or future acquisition of Common Shares, or any combination thereof.
Other Awards shall also include cash payments (including the cash payment of
dividend equivalents) under the Plan which may be based on one or more criteria
determined by the Committee which are unrelated to the value of Common Shares
and which may be granted in tandem with, or independent of, other Awards under
the Plan.

14. Certain Restrictions

     (a)  Transfers. Unless the Committee determines otherwise, no Award shall
be transferable other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order; provided, however, that the
Committee may, in its discretion and subject to such terms and conditions as it
shall specify, permit the transfer of an Award for no consideration to a
Participant’s family members or to one or more trusts or partnerships
established in whole or in part for the benefit of one or more of such family
members (collectively, “Permitted Transferees”). Any Award transferred to a
Permitted Transferee shall be further transferable only by will or the laws of
descent and distribution or, for no consideration, to another Permitted
Transferee of the Participant. The Committee may in its discretion permit
transfers of Awards other than those contemplated by this Section 14(a).

     (b) Exercise. During the lifetime of the Participant, a Share Option, Share
Appreciation Right or similar-type Other Award shall be exercisable only by the
Participant or by a Permitted Transferee to whom such Share Option, Share
Appreciation Right or Other Award has been transferred in accordance with
Section 14(a).

15.    Recapitalization or Reorganization

     (a)    Authority of the Company and Shareholders. The existence of the
Plan, the Award Agreements and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger,
amalgamation or consolidation of the Company, any issue of shares or of options,
warrants or rights to purchase shares or of bonds, debentures, preferred or
prior preference shares whose rights are superior to or affect the Common Shares
or the rights thereof or which are convertible into or exchangeable for Common
Shares, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

      (b)  Change in Capitalization. Notwithstanding any provision of the Plan
or any Award Agreement, the number and kind of shares authorized for issuance
under Section 5(a) above shall, as necessary, be equitably adjusted in the sole
discretion of the Committee in order to

- 8 -

--------------------------------------------------------------------------------



ensure that the Participant retains no less than the equivalent value of such
adjusted shares, in the event of a share split, bonus issue, share dividend,
recapitalization, reorganization, merger, amalgamation, consolidation,
extraordinary dividend, split-up, spin-off, combination, exchange of shares,
warrants or rights offering to purchase Common Shares at a price substantially
below Fair Market Value or other similar corporate event affecting the Common
Shares in order to preserve, but not increase, the benefits or potential
benefits intended to be made available under the Plan. In addition, upon the
occurrence of any of the foregoing events, the number of outstanding Awards and
the number and kind of shares subject to any outstanding Award and the purchase
price per share, if any, under any outstanding Award shall, as necessary, be
equitably adjusted (including by payment of cash to a Participant) in the sole
discretion of the Committee in order to preserve the benefits or potential
benefits intended to be made available to Participants granted Awards. Such
adjustments shall be made by the Committee, whose determination as to what
adjustments shall be made, and the extent thereof, shall be final. Unless
otherwise determined by the Committee, such adjusted Awards shall be subject to
the same vesting schedule and restrictions to which the underlying Award is
subject.

16. Amendments

     The Board or Committee may at any time and from time to time alter, suspend
or amend the Plan in whole or in part; provided, however, that no such
alteration, suspension or amendment may be binding on a Participant to the
extent that is inconsistent with the terms of any employment, management
retention, change in control, severance or similar agreement between that
Participant and RAM or any of its Subsidiaries or affiliates and adversely
affects the rights of such Participant under an Award without the written
consent of that Participant, and provided further, that any amendment which
under the requirements of any applicable law or stock exchange rule must be
approved by the shareholders of the Company shall not be effective unless and
until such shareholder approval has been obtained in compliance with such law or
rule; and provided further, that, except as contemplated by Section 15(b) above,
the Board or Committee may not, without the approval of the Company’s
shareholders, increase the maximum number of shares issuable under the Plan or
reduce the exercise price of a Share Option or Share Appreciation Right. No
termination or amendment of the Plan may, without the consent of the Participant
to whom an Award has been granted, adversely affect the rights of such
Participant under such Award. Notwithstanding any provision herein to the
contrary, the Board or Committee shall have broad authority to amend the Plan or
any Award under the Plan to take into account changes in applicable tax laws,
securities laws, accounting rules and other applicable state and federal laws,
including, without limitation, to the extent necessary or desirable to comply
with Section 409A of the Code.

     17.  Miscellaneous

      (a)    Tax Withholding. The Company may require any individual entitled to
receive a payment in respect of an Award to remit to the Company, prior to such
payment, an amount sufficient to satisfy any Federal, state or local tax
withholding requirements. The Company shall also have the right to deduct from
all cash payments made pursuant to or in connection with any Award any Federal,
state or local taxes required to be withheld with respect to such payments. To
the extent permitted by applicable law, in the case of an Award payable in
Common Shares, the Company may permit such individual to satisfy, in whole or in
part, such obligation to remit the minimum statutory withholding amount of taxes
by directing the Company to withhold Common Shares that would otherwise be
received by such individual, pursuant to such rules as the Committee may
establish from time to time.

     (b)  No Right to Grants or Employment. No Eligible Individual or
Participant shall have any claim or right to receive grants of Awards under the
Plan. Nothing in the Plan or in any

- 9 -

--------------------------------------------------------------------------------



Award or Award Agreement shall confer upon any employee of the Company any right
to continued employment with the Company or interfere in any way with the right
of the Company to terminate the employment of any of its employees at any time,
with or without cause.

     (c) Other Compensation. Nothing in this Plan shall preclude or limit the
ability of the Company to pay any compensation to a Participant under the
Company’s other compensation and benefit plans and programs.

     (d) Other Employee Benefit Plans. Payments received by a Participant under
any Award made pursuant to the Plan shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan
or similar arrangement provided by the Company, unless otherwise specifically
provided for under the terms of such plan or arrangement or by the Committee.

     (e) Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the payment or settlement of any Award, nothing
contained herein shall give any Participant any rights that are greater than
those of a general creditor of the Company. In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Common Shares or payments in lieu
thereof with respect to Awards hereunder.

     (f) Securities Law Restrictions. The Committee may require each Eligible
Individual purchasing or acquiring Common Shares pursuant to a Share Option or
other Award under the Plan to represent to and agree with the Company in writing
that such Eligible Individual is acquiring the shares for investment and not
with a view to the distribution thereof. All certificates for Common Shares
delivered under the Plan shall be subject to such share-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any exchange upon which the Common Shares are then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions. No Common Shares shall be issued hereunder unless the Company
shall have determined that such issuance is in compliance with, or pursuant to
an exemption from, all applicable federal and state securities laws.

     (g) Compliance with Rule 16b-3. Notwithstanding anything contained in the
Plan or in any Award Agreement to the contrary, if the consummation of any
transaction under the Plan would result in the possible imposition of liability
on a Participant pursuant to Section 16(b) of the Exchange Act, the Committee
shall have the right, in its sole discretion, but shall not be obligated, to
defer such transaction or the effectiveness of such action to the extent
necessary to avoid such liability, but in no event for a period longer than six
months.

     (h) Award Agreement. In the event of any conflict or inconsistency between
the Plan and any Award Agreement, the Plan shall govern, and the Award Agreement
shall be interpreted to minimize or eliminate any such conflict or
inconsistency.

     (i) Expenses. The costs and expenses of administering the Plan shall be
borne by the Company.

     (j) Application of Funds. The proceeds received from the Company from the
sale of Common Shares or other securities pursuant to Awards will be used for
general corporate purposes.

- 10 -

--------------------------------------------------------------------------------



     (k) Applicable Law. Except as to matters of federal law, the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of New York without giving effect to conflicts of law principles.

     (l) Compliance with Section 409A of the Code.



     (i) To the extent applicable, it is intended that this Plan and any Awards
granted hereunder comply with the requirements of Section 409A of the Code, and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

     (ii) With respect to any Award issued under the Plan that is subject to
Section 409A of the Code, and with respect to which a payment or distribution is
to be made upon a termination of service, if the Participant is determined by
the Company to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code and any of the Company’s stock is publicly traded
on an established securities market or otherwise, such payment or distribution
may not be made before the date which is six months after the date of
termination of service (to the extent required under Section 409A of the Code).

- 11 -

--------------------------------------------------------------------------------